Citation Nr: 1216040	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  05-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for pes cavus of the left foot, with neuroma and hallux valgus, left great toe. 

2.  Entitlement to an initial disability rating in excess of 10 percent for pes cavus of the right foot, with neuroma and hallux valgus, right great toe. 

3.  Entitlement to an increased (compensable) disability evaluation for hemorrhoids.

4.  Entitlement to service connection for arthritis of multiple joints.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1987, and from March 2003 to February 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision, which granted service connection for pes cavus of the left foot, with neuroma and hallux valgus, left great toe, and pes cavus of the right foot, with neuroma and hallux valgus, right great toe, assigning separate 10 percent ratings, effective February 25, 2004; reinstated a 0 percent rating for service-connected hemorrhoids, effective February 25, 2004; and denied an application to reopen a previously denied claim for service connection for service connection for arthritis of multiple joints, including both hands.

These issues were remanded by the Board in February 2008 and March 2010 for further development.

In a January 2012 rating decision, the RO granted service connection for osteoarthritis, bilateral (to include trigger finger of middle, index, and thumbs), assigning a 20 percent evaluation, effective February 25, 2004.  The Board finds that the January 2012 decision was a complete grant of benefit with respect to the issue of service connection for arthritis of the hands.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to service connection for arthritis of the hands is no longer on appeal before the Board.  Accordingly, the issue before the Board has been recharacterized as entitlement to service connection for arthritis of multiple joints, as listed above.

The Board notes that the Veteran's representative did not submit argument in the form of a Statement of Accredited Representative in Appealed Case after the March 2010 remand was issued.  However, in a January 5, 2012, letter attached to the most recent supplemental statement of the case (SSOC), the Veteran and her representative were advised that she had 30 days from the date of this letter to respond. As 30 days have since passed, the Board will proceed to the merits of the claims.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his or her service-connected disabilities prevent him or her from working.  In this case, however, the Board finds that Rice is not applicable to the current appeal because the Veteran does not appear to be claiming that her service-connected disabilities currently prevent her completely from obtaining and/or maintaining employment. Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for TDIU.

The issue of entitlement to service connection for arthritis of multiple joints is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected pes cavus of the left foot, with neuroma and hallux valgus, left great toe, is manifested by complaints of pain, heat, swelling, lack of endurance, redness, weakness, stiffness, and chronic fatigue. 

2.  The Veteran's service-connected pes cavus of the right foot, with neuroma and hallux valgus, right great toe, is manifested by complaints of pain, heat, swelling, redness, weakness, lack of endurance, stiffness, and chronic fatigue. 

3.  The Veteran's service-connected hemorrhoid disability is manifested by external hemorrhoids, with no evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and with no current evidence of persistent bleeding with secondary anemia or with fissures.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for pes cavus of the left foot, with neuroma and hallux valgus, left great toe have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5278-5279 (2011).

2.  The criteria for a disability rating in excess of 10 percent for pes cavus of the right foot, with neuroma and hallux valgus, right great toe have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5278-5279 (2011).

3.  The criteria for a compensable disability rating for hemorrhoids have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA letters dated March 2004, May 2008, and September 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  These letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a March 2006 letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with an examination for her feet and hemorrhoid claims most recently in June 2010.  In May 2011, this examiner indicated that she reviewed the claims file.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since she was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The examiner reviewed the claims files, conducted the appropriate diagnostic tests and studies, and considered the Veteran's assertions.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examinations in this case are adequate upon which to base a decision with regard to these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an initial disability rating in excess of 10 percent for pes cavus of the left foot, with neuroma and hallux valgus, left great toe, and an initial disability rating in excess of 10 percent for pes cavus of the right foot, with neuroma and hallux valgus, right great toe. 

Separate evaluations of 10 percent each are currently assigned to the Veteran's service-connected pes cavus of the left foot, with neuroma and hallux valgus, left great toe, and service-connected pes cavus of the right foot, with neuroma and hallux valgus, right great toe, effective February 25, 2004, under Diagnostic Codes 5278-5279.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The Veteran is seeking higher evaluations.

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a (2011). 

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. § 4.71a (2011).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In July 2004, the Veteran underwent a VA examination.  The examiner reviewed the claims file.  The Veteran reported pain in both feet at least once per week and sometimes more often that will last all day.  Periodically, she has swelling of the feet.  This pain in the feet interferes with her daily activities and her occupation.  Also, because of the pain in the feet, she has lack of endurance and chronic fatigue occurring on a daily basis.  X-rays of the feet revealed degenerative changes with hallux valgus of both great toes.  The Veteran was diagnosed with chronic pes cavus involving the right foot, symptomatic with neuroma involving the 4th toe of the right foot, very symptomatic, associated with degenerative changes and hallux valgus, right great toe; and chronic pes cavus involving the left foot with neuroma involving the 4th toe of the left foot, very symptomatic, associated with degenerative changes and hallux valgus left great toe.  

In December 2005, the Veteran underwent another VA examination.  The examiner reviewed the claims file.  The Veteran reported pain in both feet that is a constant moderate pain.  When she had this pain, it usually is present in the arch area of both feet, the heel area, and sometimes even in the anterior aspect of both feet.  When she had this pain, it usually was associated with flare-ups with the Veteran's activities that she has during the day with severe to very severe pain that usually lasted for about 3 to 4 hours, but it is relieved with rest and some conservative measures like massage with topical analgesic ointment and rest with elevation of her legs.  She denied having stiffness in her feet.  There is some swelling that, according to the Veteran is constant at the ball of her feet.  She uses semirigid orthotics.  She has increased fatigue and lack of endurance.  The Veteran reported that this condition affects her job because it slows her down.  However, she is able to do her duties at work, sometimes with pain.  Upon examination of the right foot, it was noted that there is only mild lateral deviation of the big toe joint with some bunion formation on the big toe joint, but there is no pain to deep palpation on this side.  There is some tenderness to deep palpation at the level of the heel and the arch area too.  Besides that, she had pain on deep palpation on all the anterior aspect of the feet, and in the dorsal aspect of the foot.  However, the examiner did not palpate any specific neuromas on her feet at this time.  She had some evidence of abnormal weightbearing, basically with callus formation of the mid-toe, medial aspect noticed on her feet, but the examiner did not see evidence of any functional limitation with standing or walking.  There is some pain to manipulation of the foot mostly due to the Veteran's areas of osteoarthritis on the feet and because of spur formation on both calcaneus.  However, there is no evidence of any pes cavus.  The Veteran even has fallen arches noticed on the right foot.  The Achilles tendon alignment is mildly deviated that is corrected by manipulation of the Achilles tendon, but like the examiner said, is because of the fallen arches not because of any evidence of pes cavus.  Upon examination of the left foot, it was noted that there is mild external deviation of the big toe joint with mild bunion formation of the big toe joint.  There is no pain to deep palpation of this area.  There is some tenderness to deep palpation at the level of the heel and arch, plantar aspect of the foot.  On this foot, the examiner did not see any evidence of abnormal weightbearing.  There is no callus formation on the left foot.  The examiner did not see any functional limitation with standing or walking due to her left foot condition.  There is mild fallen arch noticed on the left foot but no evidence of pes cavus noticed on the left foot.  The Achilles is well aligned but the examiner did not see any deviation of the Achilles tendon on her left foot.  There is mild pain to manipulation of the foot, but there is no edema or swelling noticed in any of  her foot, and the examiner cannot see any permanent edema and swelling of the foot.  She has good peripheral pulses.  There are no gait abnormalities.  The Veteran can walk on her heels and can walk on her toes with no difficulties, even if she complained of pain on her feet when walking on her heels.  X-ray reports from August 2005 show mild hallux valgus deformity bilaterally with mild arthritis of the 1st metatarsophalangeal joint.  Moderate sized dorsal and plantar calcaneus are present bilaterally, and there is minimal arthritis otherwise identified.  The Veteran was diagnosed with bilateral pes cavus, not found.  It was noted that the Veteran's symptoms of her feet are secondary to all medical condition to her bilateral mild hallux valgus, bilateral plantar calcaneus spur, and evidence of osteoarthritis of both feet, but there is no evidence of any pes cavus at this time.  

The Veteran underwent another VA examination in May 2007.  The examiner reviewed the claims file.  The Veteran reported a constant ache, which is moderate in intensity, involving both feet, particularly the metatarsal and plantar aspect towards the heel bilaterally.  She reported episodes of flare-ups of sharp pain, severe in intensity, involving the arches towards the heels bilaterally, particularly in the morning, when waking or following prolonged standing.  She states that this occurs about 4-5 times per week.  Flare-ups would last for about 2 to 3 hours, alleviated by massage, walking it off, or stretching, and using orthosis.  She reports swelling in both feet daily, particularly towards the ball of the feet.  There is warmth, but she denied redness and instability.  She reports that she has to walk slowly secondary to pain when waking up in the morning.  She wears orthosis bilaterally on a daily basis, which she reports helps in supporting both feet.  She denied pain at rest.  She experiences pain when walking or standing, particularly when first getting up from a chair or bed.  It was noted that she works as an environmental investigator with the state and has to make a lot of accommodations so she does not aggravate her condition.  She reported that there is a mild effect on her activities of daily living when performing chores.  She tries to shop quickly.  She reports that she is able to stand for 10 minutes and able to walk less and 1/4 mile.  The examiner noted that she does not use assistive devices and walks with a nonantalgic gait.  There is no swelling or erythema of either foot.  In the great toe, dorsiflexion at 1st metatarsophalangeal is 45 degrees.  With regard to the right foot, there is mild tenderness along the 1st metatarsophalangeal joint.  There is no painful motion, edema, or instability, as well as weakness.  There is mild tenderness along the sub 2nd and 3rd metatarsals.  In the great toe, dorsiflexion at MTP joint is 45 degrees with no pain elicited.  There is no functional limitation following 3 repetitive dorsiflexion.  Foot and ankle dorsiflexion was recorded at 0 to 20 degrees, plantar flexion at 0 to 45 degrees, eversion at 0 to 20 degrees, and inversion at 0 to 30 degrees without pain.  The ranges of motion during passive, active, and 3 repetitive motions are the same.  With regard to the left foot, there is no painful joint motion, edema, or instability.  There is mild tenderness of the 2nd and 3rd metatarsal.  In the great toe, dorsiflexion at MTP joint is 45 with no pain elicited.  There is no functional limitation following 3 repetitive dorsiflexion.  Foot and ankle dorsiflexion was recorded at 0 to 20 degrees, plantar flexion at 0 to 45 degrees, eversion at 0 to 20 degrees, and inversion at 0 to 30 degrees without pain.  The ranges of motion during passive, active, and 3 repetitive motions are the same.  With regard to the right foot, the Veteran was noted as having normal gait with no functional limitation on standing or walking.  With regard to the left foot, the Veteran was noted as having no limitation following repetitive movements.  There is active motion in the metatarsophalangeal joint of the great toe.  With regard to the right foot, there is evidence of abnormal weight bearing with keratoma, medial aspect of the great toe.  With regard to the left foot, there is evidence of abnormal weightbearing with a callus noted along the medial aspect of the great toe adjacent to the tip.  There are no abnormal skin or vascular changes.  There is no evidence of pes cavus or pes planus in both feet.  There is evidence of hallux valgus angulated at 20 degrees in the right foot and evidence of hallux valgus laterally deviated to 20 degrees in the left foot.  X-ray reports revealed mild hallux valgus deformity bilaterally with mild arthritis of the 1st metatarsophalangeal joint.  Moderate sized dorsal and plantar calcaneal spurs were noted as present bilaterally.  Minimal arthritis was otherwise identified.  The examiner diagnosed the Veteran with bilateral pes cavus, not found, and mild bilateral hallux valgus with neuroma.  The examiner determined that, with regard to the Veteran's bilateral foot condition, this is more likely than not associated with her job for the past 10 years as an environmental investigator, which required her to wear safety shoes.  The condition of both feet is less likely than not associated with intermittent service while on reserves.  The condition is further aggravated by marked obesity.   

The Veteran underwent a VA examination most recently in June 2010.  At this examination, the Veteran reported that she developed pain due to running and marching with treatment with orthotic soles, steroid injections, and physical therapy.  The Veteran reported that she still has pain and was injected in the heel due to plantar fasciitis.  The Veteran reported experiencing swelling, redness, fatigability, weakness, lack of endurance, and other symptoms in the left foot.  She reported pain, heat, and stiffness in the plantar area while standing and walking.  The Veteran reported experiencing swelling, heat, redness, fatigability, weakness, lack of endurance, and other symptoms in the right foot.  She reported pain and stiffness in the plantar area while standing and walking.  The examiner noted that there are flare-ups of foot joint disease weekly or more often which last less than one day.  These flare-ups have moderate effects on limitation of motion or other functional impairment.  The Veteran is unable to walk more than a few yards and is only able to stand for 15 to 30 minutes.  Upon examination of the bilateral feet, it was noted that there is no evidence of swelling, instability, weakness, or abnormal weight bearing.  There is evidence of painful motion and tenderness in the arch.  There is no evidence of hammertoes, hallux valgus, rigidus, skin or vascular abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, or muscle atrophy of the foot.  X-ray reports from July 2009 revealed minor degenerative changes with no evidence of fracture.  X-ray reports from June 2010 revealed flattening of the longitudinal arches bilaterally, calcaneal spurring, and degenerative change.  It was noted that changes at the base of the lateral aspect of the 5th metatarsal bone may be developmental, which may be posttraumatic.  The Veteran was diagnosed with bilateral pes planus with bilateral plantar fasciitis and degenerative changes with mild functional limitation.  It was noted that the Veteran retired in 2007 due to eligibility by age or duration of work.  

In a May 2011 addendum, the examiner indicated that she reviewed the claims file.

In an October 2011 VA examination report, it was noted that the Veteran was treated with insoles due to foot arthritis.

The Board has also reviewed all relevant VA, private, and service treatment records.  In a December 2003 service treatment record, the Veteran was noted as having acquired deformity of the foot - cavus, plantar fasciitis, congenital foot deformity-talipes cavus, bunion, acquired deformity of toe - hallux valgus, and Morton's neuroma.  In a September 2005 private medical record from El Paso Orthopaedic Surgery Group and Center for Sports Medicine, the Veteran was noted as having chronic plantar fasciitis. 

With regard to assigning increased ratings under Diagnostic Code 5278, there is no evidence of record reflecting that the Veteran has acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  Moreover, there is no evidence of record reflecting that the Veteran had acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  Therefore, an increased evaluation is not warranted for the feet under Diagnostic Code 5278.

With regard to assigning increased evaluations under Diagnostic Code 5279, this diagnostic code provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  The Board notes that the Veteran is already assigned separate 10 percent ratings for each foot.  While the Board has considered assigning separate 10 percent ratings under this diagnostic code in addition to any ratings assigned under Diagnostic Code 5278, there is simply no evidence of record reflecting that the Veteran experiences additional symptoms for which she is not already compensated.  Therefore, an increased rating is not available under Diagnostic Code 5279. 

In short, the evidence neither supports a single evaluation in excess of 20 percent for both feet under Diagnostic code 5278, nor a rating in excess of 10 percent for either foot under Diagnostic Code 5279.

Additionally, the Board notes that Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

The Board notes that the Veteran has been noted as having minimal degenerative changes.  However, as Diagnostic Code 5278 already contemplates some limitation of motion, the Board cannot compensate the Veteran again for the same symptoms under Diagnostic Code 5010.  As noted, a 10 percent rating is assigned under Diagnostic Code 5010 when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes.  This is not the case here, as the Veteran is already receiving compensable evaluations under Diagnostic Code 5278.  As such, increased evaluations are not warranted under Diagnostic Code 5010.

The Board has reviewed the remaining diagnostic codes relating to foot disabilities but finds that they are essentially inapplicable in this case or would not provide for increased ratings under the circumstances.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2011).  Specifically, the Veteran has not been granted service connection for flatfoot (Diagnostic Code 5276), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  Additionally, the evidence of record does not reflect that the Veteran's service-connected condition of either foot manifests in weak foot so as to warrant an additional 10 percent rating under Diagnostic Code 5277.    
 
The Board acknowledges that Diagnostic Code 5280 specifically evaluates hallux valgus, for which the Veteran is service connected.  This diagnostic code, however, assigns a maximum evaluation of 10 percent.  The Veteran is already receiving a 10 percent rating for each foot under Diagnostic Codes 5278-5279.  Therefore, evaluating the Veteran's feet disabilities under Diagnostic Code 5280 would not afford the Veteran the opportunity to receive a higher evaluation than she is already receiving.  Furthermore, given the degree of symptoms and manifestations throughout the feet that are already being contemplated under Diagnostic Codes 5278-5279, the Board finds that a separate disability rating under Diagnostic Code 5280 would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2011).  The Board also finds that an evaluation in excess of 10 percent for either foot under Diagnostic Code 5284 is not warranted.  This is because there is no indication in the clinical evidence of record that the Veteran's symptoms are moderately severe so as to warrant evaluating the service-connected disabilities under this diagnostic code, as opposed to the more appropriately assigned Diagnostic Codes 5278-5279.

The Board has considered assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca.  However, there is no indication in the medical evidence of record that the Veteran experiences additional loss of range of motion of either foot due to pain, fatigue, weakness, lack of endurance, or incoordination sufficient to warrant an increased evaluation.  Therefore, an increased evaluation is not warranted under Deluca. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected pes cavus of the left foot, with neuroma and hallux valgus, left great toe, and her service-connected pes cavus of the right foot, with neuroma and hallux valgus, right great toe is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claims for increased ratings, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application.  

2.  Entitlement to an increased (compensable) disability evaluation for hemorrhoids.

A noncompensable evaluation is assigned to the Veteran's service-connected hemorrhoids under Diagnostic Code 7336.  The Veteran is seeking a higher evaluation.  

Under Diagnostic Code 7336, a noncompensable evaluation is assigned for mild to moderate hemorrhoids.  A 10 percent evaluation is assigned for external or internal hemorrhoids, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

The Board notes that the Veteran underwent a VA examination in June 2010.  Upon examination, the Veteran was noted as having external hemorrhoids.  The examiner noted that there is no evidence of thrombosis, bleeding, fissures, or excessive redundant tissue.  There is not an anorectal fistula present, and there is not an anal or rectal stricture present.  The examiner noted that the sphincter is impaired.  There is no evidence of leakage.  There is a decrease in the anal sphincter tone.  There is no rectal prolapse present.  There are no other significant physical findings.  The examiner diagnosed the Veteran with hemorrhoids external found with decrease of the anus sphincter tone without leakage or functional limitation.  

In a March 2011 addendum, the examiner indicated that she reviewed the claims file.

The Veteran also underwent a VA examination in December 2005.  The examiner reviewed the claims file.  The Veteran reported that she started having problems with her hemorrhoids around 1976 when she was in active duty.  At the time, she recalls having some rectal bleeding and was diagnosed with hemorrhoids.  She reported that, since then, she has had on and off flare-ups on her hemorrhoids.  In July 1991, she had a severe episode of rectal pain, and after further evaluation by her primary care physician, she was diagnosed to have anal fissures.  After further evaluation by a private surgeon, she had fissurectomy with sphincterectomy that was done in July 1991.  The Veteran reported that, after the surgery, her condition has been improved.  Even so, she had flare-ups of her hemorrhoids once a month or every other month.  When she had symptoms, she denied having any problems with her rectal sphincter control.  After the surgery, she had some bowel urgency, meaning that whenever she feels that she needs to have a bowel movement, she does need to go to the restroom, otherwise she can have an accident in which she had some involuntary bowel movement.  She had some fecal leakage and occasional rectal bleeding with streaks of blood in the toilet paper.  She denies having any episode of thrombosed hemorrhoids.  She tries to treat with over-the-counter suppositories or creams  and a high-fiber diet.  She reported that she feels her hemorrhoids are protruding out of her rectum.  The examiner noted that there are no external hemorrhoids seen at this time.  There is one internal hemorrhoid on the rectum that is small, not engorged, and nonpalpable.  The guaiac test was negative.  She had a decrease in rectal tone.  The examiner did not see any grossly visible fissures at this time.  The examiner was diagnosed with internal hemorrhoids, mild, found.  The examiner determined that the Veteran's anal fissures are not secondary to her hemorrhoids.  The examiner based this opinion on medical literature, including the current surgical diagnoses and treatment book.  The anal fissure usually has 2 most important factors in the genesis of these fissures, which are irritant diarrheal stool and tightening of the anal canal secondary to nervous tension.  Other factors may be habitual use of cathartic (especially mineral oil), chronic diarrhea, avulsion of anal valve, childbirth trauma, laceration by a sharp foreign body or latrogenic trauma, such as passage of a large speculum or prostatic massages.  Often a cause cannot be definitely identified.  Basically, within these causes of anal fissures, external or internal hemorrhoids are not listed on the causes of these anal fissures.  According to this book, the anal fissures often occur concomitantly with internal hemorrhoids and they may be overlooked, but they are not associated with hemorrhoidectomy or hemorrhoids.  The examiner opined that the Veteran's anal fissurectomy is not secondary to her hemorrhoids.  Decrease of anal tone or rectal tone is basically secondary to this surgery for her fissurectomy, not secondary to hemorrhoids.   

With regard to assigning an increased rating under Diagnostic Code 7336, the Board finds that there is no medical evidence of record reflecting that the Veteran has hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Additionally, there is no medical evidence of record that the Veteran has hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  The June 2010 VA examiner specifically noted that there is no evidence of thrombosis, bleeding, fissures, or excessive redundant tissue.  The December 2005 VA examiner noted that the Veteran was diagnosed with and treated for anal fissures in 1991.  She had a fissurectomy with sphincterectomy in July 1991.  However, the examiner did not see any grossly visible fissures at this time and diagnosed the Veteran with internal hemorrhoids, mild, found.  Furthermore, the examiner determined that the Veteran's anal fissures are not secondary to her hemorrhoids.

Therefore, upon review of the claims file, the Board finds no medical evidence of record reflecting that the Veteran's hemorrhoids currently meet the criteria for an increased evaluation under Diagnostic Code 7336.  As such, an increased rating is not warranted under this diagnostic code.  

The Board has reviewed the remaining diagnostic codes relating to disabilities of the digestive system but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114 (2011).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected hemorrhoids is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for pes cavus of the left foot, with neuroma and hallux valgus, left great toe is denied. 

Entitlement to an initial disability rating in excess of 10 percent for pes cavus of the right foot, with neuroma and hallux valgus, right great toe is denied. 

Entitlement to an increased (compensable) disability evaluation for hemorrhoids is denied.


REMAND

The Board notes that the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for arthritis of multiple joints, to include the hands, and, if so, whether the claim may be allowed was reopened and remanded by the Board in March 2010.  In a January 2012 rating decision, the RO granted service connection for osteoarthritis, bilateral (to include trigger finger of middle, index, and thumbs), assigning a 20 percent evaluation, effective February 25, 2004.  As discussed above, the issue of entitlement to service connection for arthritis of the hands has been granted in full and is no longer on appeal before the Board.  

However, the Board notes that the Veteran's claim was characterized as arthritis of multiple joints, to include hands.  Therefore, arthritis of other joints aside from the hands must be considered as well in evaluating this claim.  Currently, the Veteran is service connected for traumatic degenerative joint disease of the cervical spine, degenerative joint disease of the bilateral shoulders, degenerative joint disease of the lumbar spine, degenerative joint disease of the right knee, and osteoarthritis, bilateral (to include trigger finger of middle, index, and thumbs).  Recently, however, the Veteran was noted in a June 2010 VA examination report as having bilateral hip degenerative joint disease.  

As the Veteran has been diagnosed with bilateral hip degenerative joint disease, the Board finds that this disability should have been considered by the RO upon remand in evaluating the Veteran's claim for arthritis of multiple joints, to include the hands.  Therefore, as neither a rating decision granting service connection for bilateral hip degenerative joint disease or a supplemental statement of the case (SSOC) denying service connection for bilateral hip degenerative joint disease was issued, the issue of entitlement to service connection for arthritis of multiple joints should be remanded to allow the RO to conduct any additional development needed to properly adjudicate this claim in light of the Veteran's diagnosed bilateral hip degenerative joint disease and to adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1. Conduct any additional development needed to adjudicate the claim for service connection for arthritis of multiple joints in light of the Veteran's diagnosed bilateral hip degenerative joint disease.
 
2. Readjudicate the claim.  In the event that the claim is not resolved to the satisfaction of the Veteran, she should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


